Citation Nr: 0819314	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  99-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota


THE ISSUE

Whether a substantive appeal relative to the veteran's claim 
of entitlement to service connection for chronic fatigue, 
various undiagnosed illnesses, and a mental disorder was 
timely filed.


REPRESENTATION

Veteran represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active military service, in pertinent part, 
from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations from January to May 
1991.

This appeal arises from a June 1999 determination by the 
M&ROC that the time limit for the veteran to file a 
substantive appeal on the issues noted above had expired.

In an April 2001 decision, the Board denied the veteran's 
appeal of the issue of the timeliness of his substantive 
appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court vacated the April 2001 Board 
decision and remanded for further proceedings consistent with 
the Order.

The Court found that the Board failed to discuss adequately 
whether the veteran had filed a notice of disagreement as to 
a June 1995 rating decision, and what, if any, impact any 
such notice of disagreement might have upon the issue before 
the Board, i.e. the filing of a timely substantive appeal 
with regard to a subsequent denial of the same claims denied 
by the RO in its June 1995 rating decision.

Pursuant to the foregoing, in a March 2004 decision, the 
Board again denied the veteran's appeal of the issue of the 
timeliness of his substantive appeal.

The veteran appealed the Board's decision to the Court.  In a 
March 2007 Order, the Court vacated the March 2004 Board 
decision and remanded for further proceedings consistent with 
the Order.  Specifically, the Court found that the Board did 
not consider an August 1995 statement from the veteran.



FINDINGS OF FACT

1.  In July 1994, the veteran filed a claim of entitlement to 
service connection for Persian Gulf syndrome to include 
nausea, diarrhea, hot flashes, night sweats, and fatigue.

2.  A rating decision dated in November 1994 denied service 
connection for chronic fatigue syndrome and for a mental 
disorder; it did not address the veteran's July 1994 claims 
specifically.

3.  The veteran filed an NOD to the July 1994 rating decision 
in January 1995, and the RO issued an SOC dated that month.

4.  A substantive appeal in response to the January 1995 
statement of the case was received in August 1995.


CONCLUSION OF LAW

A timely substantive appeal was filed relative to the 
veteran's claim of service connection for chronic fatigue, 
various undiagnosed illnesses, and a mental disorder, and his 
appeal continues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.301, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Discussion

The Board emphasizes that Congress created a veterans' 
benefits system that is both "paternalistic" and "uniquely 
pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Indeed, in 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), Court 
asserted that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must actually be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  With this in mind, the 
Board will discuss the evidence.

In July 1994, the veteran filed a claim of entitlement to 
service connection for Persian Gulf syndrome (nausea, 
diarrhea, hot flashes, night sweats, general tiredness, 
exhaustion).  He further indicated that, "[t]hese symptoms 
began to a small degree in Saudi Arabia and have continued."  
The November 1994 rating decision that followed, quite 
curiously, denied service connection for chronic fatigue 
syndrome and for a mental disorder and made no mention of the 
claimed Persian Gulf syndrome or to most of the symptoms and 
manifestations reported by the veteran.  While the veteran 
did enumerate general tiredness and exhaustion, he made no 
mention of a mental disorder or to chronic fatigue syndrome 
as such.

Despite the lack of responsiveness of the November 1994 
rating decision, the veteran filed a timely notice of 
disagreement in January 1995; an statement of the case was 
issued that month.  Generally, when the agency of original 
jurisdiction (AOJ), in this case the M&ROC, issues an 
unfavorable decision, the claimant must file a notice of 
disagreement within one year from the date that the AOJ mails 
notice of the determination to the claimant.  38 C.F.R. 
§§ 20.200, 20.201, 20.302.

In March 1995, the veteran requested a personal hearing 
before a hearing officer at the RO.  In a June 1995 written 
statement, the veteran asked that the scheduled hearing be 
cancelled, "for the present time."  Apparently because the 
disability manifestations of Persian Gulf syndrome for which 
he was seeking compensation were not addressed in the 
November 1994 rating decision, he asked that his claims to 
include fatigue, headaches, joint pain, muscle pain, sleep 
disturbances, skin symptoms, gastrointestinal symptoms, and 
neuropsychological symptoms be adjudicated under the newly 
enacted 38 U.S.C. § 1117, Pub. L. 103-446, § 106(a)(1), 108 
Stat. 4650 (1994) (the regulation implementing Section 1117 
is 38 C.F.R. § 3.317).  Finally, the veteran directed that VA 
take no action to "certify" his pending appeal until his 
claims were considered under the foregoing regulations that 
came into being in the months after he filed his claim for 
compensation in July 1994.

In response, the M&ROC issued a rating decision in June 1995 
of which the veteran received notice in July 1995 denying 
service connection for fatigue as due to undiagnosed illness; 
headaches as due to undiagnosed illness; joint and muscle 
pain as due to undiagnosed illness; sleep disturbances to 
include night sweats as due to undiagnosed illness; skin 
rashes as due to undiagnosed illness; diarrhea as due to 
undiagnosed illness; and mood changes, memory loss, and 
speech impairment as due to undiagnosed illness.  

In August 1995, the veteran filed what can reasonably be 
construed as a timely substantive appeal to the November 1994 
rating decision.  At that time, he wrote, 

"[M]y claim was denied as they [RO] said 
my claim was not manifested within the 
two years.  I did tell the VA about my 
medical symptoms during the two year 
period and I feel that they did not take 
my report into consideration percent the 
rating decision of July 10, 1995 from 
Louisville, [Kentucky]."  

The Board notes that the RO, in the June 1995 rating decision 
of which the veteran was notified in July 1995, did deny at 
least some of the claims as they had allegedly not manifested 
within the above mentioned two-year period.

A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to 
the Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the statement of the 
case or any prior supplemental statements 
of the case addressed several issues, the 
substantive appeal must either indicate 
that the appeal is being perfected as to 
all of those issues or must specifically 
identify the issue appealed.  The 
substantive appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should evaluation related to 
specific arguments in the statement of 
the case and any prior supplemental 
statements of the case.  The Board will 
construe such arguments in a liberal 
manner for purposes of determining 
whether they raise issues on appeal, but 
the Board may dismiss any appeal which 
fails to allege specific error of fact or 
law in the determination, or 
determinations, being appealed.  The 
Board will not presume that an appellant 
agrees with any statement of fact 
contained in the statement of the case or 
supplemental statement of the case which 
is not specifically contested.  Proper 
completion and filing of a substantive 
appeal are the last actions the appellant 
needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  

The Board notes that the August 1995 document was received 
within the appropriate timeframe for filing a substantive 
appeal to the November 1994 rating decision and the ensuing 
January 1995 statement of the case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b) (a substantive appeal must be filed 
within a year of the issuance of the contested rating 
decision or within sixty days of the issuance of the 
statement of the case, whichever is later).  The sole 
question before the Board, therefore, is whether the August 
1995 submission fulfills the requirements of a substantive 
appeal within the meaning of 38 C.F.R. § 20.202.  

Although the August 1995 statement does not refer to any 
specific matter discussed in the November 1994 rating 
decision or the January 1995 statement of the case, it 
alleges specific mistakes of fact discussed in a subsequent 
(June 1995) rating decision stemming from the same set of 
issues giving rise to the November 1994 rating decision and 
subsequent January 1995 statement of the case.  Thus, in the 
Board's view, it amounts to a substantive appeal of the 
November 1994 rating decision under 38 C.F.R. § 20.202, 
especially because the veteran indicated a desire to include 
have his appeal "certified" once the Persian Gulf syndrome 
issues were addressed.  The veteran, indeed, is not himself 
responsible for the fact that the November 1994 rating 
decision was unresponsive to the Persian Gulf syndrome claims 
and need not be penalized for the fact that the RO addressed 
them in a subsequent rating decision (June 2005).  . 


ORDER

A substantive appeal relative to the veteran's claim of 
service connection for chronic fatigue, various undiagnosed 
illnesses, and a mental disorder was timely filed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


